Name: Commission Regulation (EC) No 1551/98 of 17 July 1998 amending Regulation (EC) No 293/98 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex II to the EC Treaty
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31998R1551Commission Regulation (EC) No 1551/98 of 17 July 1998 amending Regulation (EC) No 293/98 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex II to the EC Treaty Official Journal L 202 , 18/07/1998 P. 0028 - 0029COMMISSION REGULATION (EC) No 1551/98 of 17 July 1998 amending Regulation (EC) No 293/98 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex II to the EC TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 6(2) thereof,Whereas Commission Regulation (EC) No 293/98 (3) determines the operative events applicable to products in the fruit and vegetable sector and to processed fruit and vegetable products;Whereas Commission Regulation (EC) No 1524/98 of 16 July 1998 laying down detailed rules for the application of the specific measures adopted in respect of fresh fruit and vegetables, plants and flowers for the benefit of the French overseas departments (FOD) (4) replaces Commission Regulation (EC) No 489/97 (5) and implements the aid measures for supply and processing referred to in Articles 2 and 14 respectively of Council Regulation (EEC) No 3763/91 (6), as last amended by Regulation (EC) No 2598/95 (7); whereas the operative events for those measures should be laid down and Regulation (EC) No 293/98 adjusted accordingly;Whereas the operative event for the supply aid referred to in Article 2 of Regulation (EEC) No 3763/91 is laid down in Article 3(8) of Commission Regulation (EC) No 131/92 (8), as last amended by Regulation (EC) No 1736/96 (9); whereas, however, the grant of this aid is subject to the lodgment of a security; whereas the amount of this security is fixed in ecus in Article 3(2) of Regulation (EC) No 1524/98; whereas it should be laid down that the operative event in this case occurs on the day the application for an aid certificate is submitted;Whereas Article 14 of Regulation (EEC) No 3763/91 provides for aid for the processing of fruit and vegetables; whereas payment of the aid to the processor is subject to payment of a minimum price to the producer and the conclusion of processing contracts between producers and processors; whereas the aid is paid for the quantity of products delivered under the said contract; whereas, therefore, and given the large number of operators concerned, pursuant to Article 6(2) of Regulation (EEC) No 3813/92 and derogating from Article 10(2) of Commission Regulation (EEC) No 1068/93 (10), as last amended by Regulation (EC) No 961/98 (11), the operative event for the agricultural conversion rate should be fixed as the first day of the month of takeover of the products by the processor, as attested to by the supporting documents referred to in Article 22 of Regulation (EC) No 1524/98;Whereas the specific operative events provided for in this Regulation meet the criteria of applicability, similarity, coherence, practicability and effectiveness set out in Article 6(2)(a), (b), (c) and (d) of Regulation (EEC) No 3813/92;Whereas the measures provided for in this Regulation are in accordance with the joint opinion of the Management Committee for Fruit and Vegetables, the Management Committee for Products Processed form Fruit and Vegetables and the Management Committee for Live Plants,HAS ADOPTED THIS REGULATION:Article 1 Article 14 of Regulation (EC) No 293/98 is hereby amended as follows:1. the existing paragraphs 1, 2, 3 and 4 are renumbered 2, 3, 4 and 6 respectively;2. the following paragraphs 1 and 5 are inserted:'1. The operative event for the agricultural conversion rate applicable to the security provided for in Article 3(2) of Regulation (EEC) No 1524/98 shall be the day of submission of the aid certificate application.`'5. The operative event for the agricltural conversion rate applicable to the processing aid provided for in Article 14 of Regulation (EEC) No 3763/91 shall be the first day of the month of takeover of the products by the processor, as attested to by the supporting documents referred to in Article 22(2) of Regulation (EC) No 1524/98.`;3. in paragraph 2, the words 'Article 10(2) of Regulation (EC) No 489/97` are replaced by 'Article 22(2) of Regulation (EC) No 1524/98`;4. in paragraph 3, the words 'Article 6 of Regulation (EC) No 489/97` are replaced by 'Article 9 of Regulation (EC) No 1524/98`;5. in paragraph 4, the words 'Article 7 of Regulation (EC) No 489/97` are replaced by 'Article 10 of Regulation (EC) No 1524/98`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 387, 31. 12. 1992, p. 1.(2) OJ L 22, 31. 1. 1995, p. 1.(3) OJ L 30, 5. 2. 1998, p. 16.(4) OJ L 201, 17. 7. 1998, p. 29.(5) OJ L 76, 18. 3. 1997, p. 6.(6) OJ L 356, 24. 12. 1991, p. 1.(7) OJ L 267, 9. 11. 1995, p. 1.(8) OJ L 15, 22. 1. 1992, p. 13.(9) OJ L 225, 6. 9. 1996, p. 3.(10) OJ L 108, 1. 5. 1993, p. 106.(11) OJ L 135, 8. 5. 1998, p. 5.